Exhibit 10.1

 

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

[Genaera Corporation Letterhead]

 

July 3, 2007

 

MacroChem Corporation

40 Washington Street, Suite 220

Wellesley Hills, MA 02481

Attention: Robert J. DeLuccia

 

Gentlemen:

 

This letter sets forth the terms of an exclusive option to license granted by
Genaera Corporation (“Genaera”) to MacroChem Corporation (“MacroChem”).
Capitalized terms used but not defined in this letter shall have the meanings
given to them in the form of the License Agreement attached hereto as Exhibit A
(the “License Agreement”).

 

In consideration for, and contingent on, the payment by MacroChem to Genaera of
$250,000 (the “Option Payment”) on the date hereof, Genaera hereby grants to
MacroChem an exclusive option (the “Option”) to obtain (i) an exclusive license
to the Subject IP and (ii) certain other rights and assets described in the
License Agreement, in each case on the terms set forth in the License Agreement.
The Option is initially exercisable at any time for ninety (90) days following
the date hereof (the “Initial Expiration Date”) in the manner set forth herein.
The period for MacroChem to exercise the Option may be extended by MacroChem for
an additional ninety (90) days from the Initial Expiration Date (the “Extended
Expiration Date”) by giving written notice of such extension to Genaera at any
time prior to the Initial Expiration Date, which notice shall be accompanied by
payment to Genaera of $250,000. MacroChem shall have the right to additional
ninety (90) day extensions of the Extended Expiration Date of the Option on the
same terms and conditions set forth above and payment of $250,000 for each such
extension. The Option Payment and any subsequent Extended Option Payments are
non-refundable and non-creditable against any payments required to be made under
the License Agreement.

 

In order to exercise the Option, MacroChem shall, on or before the Initial
Expiration Date, or if applicable, the Extended Expiration Date or any
extensions thereof, provide written notice to Genaera (the “Exercise Notice”) of
its election to exercise the Option, which Exercise Notice shall be accompanied
by an executed counterpart of the License Agreement. Genaera shall, within three
(3) business days of receipt of the Exercise Notice and the executed counterpart
of the License Agreement, countersign the License Agreement (with the date of
such countersignature being the Effective Date of the License Agreement) and
return such countersigned License Agreement to MacroChem. The Option shall
expire if it has not been duly exercised by MacroChem on or prior to the Initial
Expiration Date, the Extended Expiration Date, or any extensions thereof, as
applicable.

 

 


--------------------------------------------------------------------------------



 

 

Genaera represents and covenants that (i) prior to the expiration of the Option,
it shall not assign, transfer, or grant any rights to the Subject IP or the
other rights and assets as set forth in the License Agreement that are
inconsistent with the rights to be granted under the License Agreement or that
would in any manner reasonably be expected to impair the ability of Genaera from
fully complying with this letter agreement or the License Agreement and (ii) the
execution of this letter agreement and the License Agreement have been duly
authorized by all necessary action required by law and any internal policies of
Genaera.

 

MacroChem represents and covenants that the execution of this letter agreement
and the License Agreement have been duly authorized by all necessary action
required by law and any internal policies of MacroChem.

 

The parties will consult with respect to the appropriate public disclosure to be
made with respect to the transaction contemplated by this Option and the License
Agreement, and will make no such disclosure without the prior written consent of
the other party prior to such disclosure, which shall not be unreasonably
withheld; provided, however, that a party may, without the prior consent of the
other party (but after such consultation, to the extent practicable in the
circumstances), make such public disclosure as may be required by law or the
rules or regulations of any stock exchange or other regulatory authority (a
“Disclosure Obligation”), it being agreed by the parties that if the financial
terms of this letter agreement or the License Agreement are required to be
disclosed pursuant to a Disclosure Obligation, each party shall be permitted to
disclose, to the extent required by the Disclosure Obligation, the financial
terms of this letter agreement and the financial terms of the License Agreement.
MacroChem agrees to take reasonable efforts to ensure that all such public
disclosures as may be required by law or the rules or regulations of any stock
exchange or other regulatory authority are submitted as confidential documents
and do not disclose the financial terms of the License Agreement, except as set
forth in the immediately preceding sentence. Without limiting the foregoing,
neither party shall disclose the terms of this letter agreement or the License
Agreement to an unaffiliated third party, except for legal, financial,
accounting or other similar advisors who agree to keep the terms of this letter
agreement and the License Agreement confidential, without the prior written
approval of the other party, provided that each party may disclose the aggregate
of the consideration to be paid by MacroChem to Genaera under each of this
letter agreement and the License Agreement in any press release announcing the
transaction entered into between the parties under this letter agreement and the
License Agreement or any other communication by such party to investors and
analysts, but not any individual milestones or the associated milestone payments
specified in the License Agreement.

 

This letter agreement and any disputes arising hereunder shall be governed by
the laws of the State of Delaware, without giving effect to its conflicts of
laws rules. This letter agreement may be executed in counterparts which together
shall constitute a single instrument. All notices and other communications
hereunder shall be in writing and shall be deemed given by a party to the other
party (i) if delivered personally, on the date delivered, (ii) if delivered by
facsimile (with confirmation of receipt), on the date such facsimile is
transmitted and confirmation of receipt obtained, and (iii) if delivered by
overnight international courier service or any other means, the date on which
such notice is actually received by the other party.

 

 

2

 


--------------------------------------------------------------------------------



 

 

If the foregoing accurately sets forth your understanding with regard to the
subject matter hereof, please countersign and date the enclosed copy of this
letter and return it to me at your earliest convenience.

 

 

 

Very truly yours,

 

 

GENAERA CORPORATION

 

By:

/s/ John L. Armstrong, Jr.

 

Title:

President and CEO

 

Date:

July 3, 2007

 

Agreed:

 

 

MACROCHEM CORPORATION

 

By:

/s/ Robert J. DeLuccia

 

Title:

President and CEO

 

Date:

July 3, 2007

 

 

 

3

 


--------------------------------------------------------------------------------



 

 

 

EXHIBIT A

 

LICENSE AGREEMENT

 

See attached.

 


--------------------------------------------------------------------------------



 

 

Exhibit A

 

 

 

 

LICENSE AGREEMENT

DATED AS OF

[________], 2007

BETWEEN

MACROCHEM CORPORATION

AND

GENAERA CORPORATION

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

1. DEFINITIONS.

1

 

1.1. Definitions

1

 

1.2. Other Defined Terms

6

2. LICENSE.

6

 

2.1. License Grant

6

 

2.2. Transfer of Inventory

7

 

2.3. Transfer of Existing Regulatory Filings

7

 

2.4. Delivery of Technology..

7

 

2.5. Reservation of Rights

7

 

2.6. Liabilities

8

 

2.7. Products Liability

8

3. PAYMENT OBLIGATIONS.

8

 

3.1. Consideration

8

 

3.2. Instruments of Transfer.

11

 

3.3. Taxes.

11

4. COMMERCIALIZATION; R&D; REGULATORY APPROVALS.

12

 

4.1. Commercialization. .

12

 

4.2. Research and Development Activities.

12

 

4.3. Product Registrations. .

12

 

4.4. Pricing and Reimbursement Approvals.

13

 

4.5. Compliance with Applicable Law.

13

5. REPRESENTATIONS AND WARRANTIES OF GENAERA.

13

GENAERA REPRESENTS AND WARRANTS AS OF THE EFFECTIVE DATE:

13

 

5.1. Due Organization

13

 

5.2. Authorization

13

 

5.3. No Default or Violation

13

 

5.4. Documentation.

13

 

5.5. Litigation, Warranty and Other Claims

14

 

5.6. Subject IP.

14

 

5.7. Disclaimer.

15

6. REPRESENTATIONS AND WARRANTIES OF MACROCHEM

15

 

6.1. Due Organization

15

 

6.2. Authorization

15

 

6.3. No Default or Violation

15

 

6.4. Sufficient Financial Resources

15

 

6.5. Brokerage

15

7. COVENANTS OF THE PARTIES

16

 

7.1. Further Actions. .

16

 

7.2. Covenant Not to Compete; Non-Solicitation of Customers.

16

 

 

i

 


--------------------------------------------------------------------------------



 

 

 

7.3. Ownership of IP Rights.

17

 

7.4. Patent Prosecution. .

17

 

7.5. Patent Enforcement.

17

 

7.6. Defense of Subject IP. .

18

 

7.7. Marking..

18

 

7.8. Non-Solicitation. .

18

8. POST-EXECUTION MATTERS

19

 

8.1. Defense of Claims and Litigation

19

 

8.2. Confidentiality

19

9. INDEMNIFICATION

20

 

9.1. Indemnification.

20

 

9.2. Claims for Indemnification.

21

 

9.3. Survival of Representations and Warranties

21

 

9.4. Expected Claim Notice

22

 

9.5. Third Party Beneficiaries

22

 

9.6. Insurance.

22

 

9.7. Limitation of Liability.

22

10. DISPUTE RESOLUTION.

23

 

10.1. Negotiation

23

 

10.2. Submission to Arbitration

23

 

10.3. Arbitration Remedy Exclusive

24

 

10.4. Submission to Jurisdiction.

24

11. MISCELLANEOUS.

25

 

11.1. Termination

25

 

11.2. Effect of Termination

25

 

11.3. Reversion of Rights Upon Termination

26

 

11.4. Confidentiality Upon Termination

26

 

11.5. Waivers and Amendments.

26

 

11.6. Performance

26

 

11.7. Notices

27

 

11.8. Expenses

27

 

11.9. Publicity

27

 

11.10. Entire Agreement

28

 

11.11. Governing Law

28

 

11.12. Interpretation

28

 

11.13. Severability

28

 

11.14. Exhibits, Disclosure Schedules and Appendices

28

 

11.15. Counterparts and Facsimile Signatures

29

 

11.16. No Assignment by MACROCHEM

29

 

11.17. Waiver of Jury Trial

29

 

 

ii

 


--------------------------------------------------------------------------------



 

 

License Agreement

 

THIS LICENSE AGREEMENT is made this [_____] day of [_____], 2007 (“Effective
Date”) by and between MacroChem Corporation, a corporation organized and
existing under the laws of Delaware having a principle place of business at 40
Washington Street, Suite 220, Wellesley Hills, Massachusetts 02481
(“MACROCHEM”), and Genaera Corporation a corporation organized and existing
under the laws of Delaware having a principle place of business at 5110 Campus
Drive, Plymouth Meeting, Pennsylvania 19462 (“GENAERA”). Capitalized terms used
but not defined in this Preamble to this Agreement shall have the meanings
defined in Section 1.

BACKGROUND

A. GENAERA is in the business, among other things, of developing and
manufacturing, various small molecule drugs, including the Product; and

B. MACROCHEM wishes to license from GENAERA, and GENAERA wishes to license to
MACROCHEM, certain intellectual property rights and other materials that relate
to the Product, in each case on the terms and conditions set forth herein.

In view of the foregoing and for other good and valuable consideration, receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

1. Definitions.

1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
including the recitals, the following terms, when used herein, shall have the
following meanings:

“Affiliate” shall mean a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified. For purposes of this definition, the terms “control,”
“controlled by” and “under common control with” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such person and, in the case of an entity, shall
require (a) in the case of a corporate entity, direct or indirect ownership of
at least a majority of the securities having the right to vote for the election
of directors, and (b) in the case of a non-corporate entity, direct or indirect
ownership of at least a majority of the equity interests with the power to
direct the management and policies of such non-corporate entity.

“Agreement”, “this Agreement,” “hereto,” “hereof,” “hereunder,” “by this
Agreement,” and similar expressions refer to this License Agreement, including
the schedules, appendices and exhibits attached hereto, and not any particular
article, section, subsection or other subdivision hereof or thereof.

“Active Pharmaceutical Ingredient” or “API” shall for the purposes of this
Agreement mean Pexiganan acetate peptide (f/k/a MSI-78), including its
pharmacologically acceptable analogs, salts, solvents, hydrates, hemihydrates,
polymorphs, metabolites, free base forms, pro-drugs, esters, tautomers and if
applicable, any isomers, stereoisomers, racemates, enantiomers and all optically
active forms thereof.

 

1

 


--------------------------------------------------------------------------------



 

 

“Bulk Goods Inventory” shall mean that product inventory, as of the Effective
Date, of Genaera Bulk Product that GENAERA delivers to MACROCHEM pursuant to
this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“control” shall mean, with respect to any intellectual property rights or other
rights, control of such rights such that a person has the right to license or
sublicense such rights to a third party without incurring any obligation to pay
any fees or other liability in connection therewith.

“Cumulative Net Sales” shall mean all sales (world-wide) of Product whether by
MACROCHEM, sublicensees of MACROCHEM, or MACROCHEM’s distributors or agents.

“Drug Regulation” shall mean any statute, regulation, judicial or administrative
interpretation, guideline, recommendation or standard international guidance
relating to any Regulated Product in the United States or any other country
(i) in which GENAERA has facilities, does business, or directly or through
others sells or offers for sale any Regulated Product, or (ii) with respect to
which MACROCHEM has notified GENAERA that it intends to sell or distribute
Products.

“Disclosure Schedules” shall mean the lists and other information delivered by
GENAERA to MACROCHEM in response to the requirements of Section 5.

“Exploit” or “Exploitation”, with respect to a product, shall mean to disclose,
manufacture, import, use, sell, have sold, offer for sale, research, develop,
commercialize, register, modify, enhance, prepare derivative works, seek
necessary or desirable regulatory approvals, improve, formulate, export,
transport, distribute, promote and market such product.

“Field” shall mean, with respect to any compound or composition, use of such
compound or composition in the diagnosis, cure, mitigation, treatment, or
prevention of disease in humans, either as a prescription drug or an over the
counter drug by reference to applicable law, rule or regulation governing such
compound or composition.

“FDA” shall mean the United States Food and Drug Administration.

“Finished Goods Inventory” shall mean that product inventory, as of the
Effective Date, of Genaera Finished Product that GENAERA delivers to MACROCHEM
hereunder.

“Genaera API” shall mean the approximately ten (10) kilograms of non-cGMP active
pharmaceutical ingredient (API) currently in the custody or control of GENAERA.

“Genaera Bulk Product” shall mean the approximately one (1) quart of formulated
API (unpackaged) that is in the custody or control of GENAERA.

“Genaera Confidential Information” shall mean any non-public and proprietary
information disclosed by or on behalf of GENAERA to MACROCHEM in connection with
this Agreement (whether prior to, on or after the Effective Date), including the
Product Documentation and Trade Secrets.

 

2

 


--------------------------------------------------------------------------------



 

 

“Genaera Finished Product” shall mean the approximately five hundred (500) units
of packed drug product in 7.5 g tubes that is currently under the custody or
control of GENAERA

“Genaera Product” shall mean any Product manufactured, distributed or under
development by or on behalf of GENAERA as of the Effective Date.

“GLP” shall mean Good Laboratory Practices as promulgated by the FDA, as in
effect from time to time.

“GMP” shall mean Good Manufacturing Practices as promulgated by the FDA, as in
effect from time to time.

“Governmental Authority” shall mean any nation, territory or government (or
union thereof), foreign, domestic or multinational, any state, local or other
political subdivision thereof, and any bureau, court, tribunal, board,
commission, department, agency or other entity exercising executive,
legislative, judicial, regulatory or administrative functions of government,
including all taxing authorities and all European notification bodies and all
other entities exercising regulatory authority over medical products or devices.

“Insolvency Event” means, with respect to any person, when: (a) such person at
any time generally ceases or suspends the payment of such person’s debts or is,
or is deemed, unable to pay its debts; (b) any step, application or proceeding
is taken by such person or against such person, for such person’s dissolution,
winding up, or bankruptcy, or the appointment of a receiver, administrative
receiver, administrator, or similar officer to such person, or over all, or any
part of, such person’s assets or business; (c) where such person is a
partnership, such partnership is dissolved or joins or amalgamates with any
other partnership; or (d) such person suspends, ceases, or threatens to suspend
or cease all, or substantially all, of such person’s operations.

“Lien” shall mean any interest, consensual or otherwise, in property, whether
real, personal or mixed property or assets, tangible or intangible, securing an
obligation owed to, or a claim by a third person, or otherwise evidencing an
interest of a person other than the owner of the property, whether such interest
is based on common law, statute or contract, and including, but not limited to,
any security interest, security title or lien arising from a mortgage,
recordation of abstract of judgment, deed of trust, deed to secure debt,
encumbrance, restriction, charge, covenant, restriction, claim, exception,
encroachment, easement, right of way, license, permit, incorporeal hereditament,
pledge, conditional sale, option trust (constructive or otherwise) or trust
receipt or a lease, consignment or bailment for security purposes and other
title exceptions and encumbrances affecting the property (but not including
mechanics’, carriers’, warehousemen’s, vendors’ or other similar liens arising
in the ordinary course of the Business if and to the extent that GENAERA removes
such liens by prompt payment for services or materials rendered).

“Litigation Matter” shall mean any claim, investigation, arbitration, grievance,
litigation, action, suit or proceeding, administrative or judicial, to which
GENAERA is (or, to GENAERA’s knowledge, is threatened to be made) a party and
relating to the Products or Subject IP (whether GENAERA is a plaintiff,
defendant or otherwise), at law or in equity or otherwise, or before any
Governmental Authority.

 

3

 


--------------------------------------------------------------------------------



 

 

“Net Sales” shall mean the gross revenue that a person or its Affiliates
receives from the sale of the Products, less the following amounts: (i) cash
discounts, distributor discounts or fees, and rebates actually allowed or
granted, or group purchasing organization fees in reasonable amounts customary
in the trade; (ii) refunds, replacements, credits or allowances actually granted
upon claims or returns regardless of the party requesting the return; (iii)
freight charges paid for delivery, postage, insurance and other shipping
charges, to the extent included in the amounts invoiced; and (iv) taxes or other
governmental charges levied on or measured by the invoiced amount, including
sales taxes, use taxes and custom duties, to the extent included in the amounts
invoiced.

“Parties” shall mean each of GENAERA and MACROCHEM, each of which is sometimes
referred to as a “Party.”

“Patent Rights” shall have the meaning set forth in the definition of Subject
IP.

“Person” shall mean an individual, corporation, partnership, limited
partnership, limited liability company, unincorporated association, trust, joint
venture, union or other organization or entity, including a Governmental
Authority.

“Product” or “Products” shall mean any pharmaceutical composition or preparation
comprising or containing the API as an active ingredient and having a
concentration of API greater than 0.2% by weight that is sold for use in the
Field, including without limitation all dosage forms of such compositions or
preparations.

“Product Documentation” shall mean any and all patterns, plans, designs,
research data, formulae, specifications, manufacturing processes, vendor and raw
material and component lists and specifications, quality testing procedures,
process validations, environmental control documentation, operating manuals,
blueprints, sketches, drawings, manuals, data, records, procedures and research
and development records, compositions, proposals, process descriptions and other
technical data (including chemical formulations, design specifications, standard
operating procedures and manufacturing protocols) in each case that are owned by
and in the possession of GENAERA as of the Effective Date and necessary for the
manufacture or quality assurance testing of any existing Product.

 

“Product IND” shall mean any and all Investigational New Drug Applications filed
by GENAERA and relating to the Genaera Product, including but not limited to IND
No. 40,454 and IND No. 43,929.

 

“Product NDA” shall mean the New Drug Application filed by GENAERA and relating
to the Genaera Product including but not limited to NDA No. 20-930.

 

“Regulated Product” shall mean any product or component that is regulated as a
drug by a Governmental Authority.

“Regulatory Correspondence” shall mean any and all of the following to the
extent that they relate to any Product or the Exploitation of any Product and
are in the possession of GENAERA as of the Effective Date: all applications,
registrations, approvals, concurrences and filings with, and other submissions
and correspondence relating to, any Products to or from the

 

4

 


--------------------------------------------------------------------------------



 

FDA, any state counterpart, any European notified body and any other foreign
Governmental Authority with similar authority, and, with respect to FDA filings
and submissions, identifying the type of the filing or submission (whether under
an IND or NDA or otherwise), including all warning letters, all vigilance
reports, all adverse event reports, all correspondence relating to clinical
activities, all responses to FDA audits, all European notified body audits, all
responses to European notified bodies, all CE technical or CE Marking files, all
facilities registration documentation and all device listing documentation.

“Start of Phase III Clinical Trial” shall mean that point at which the first
human subject is dosed by MACROCHEM with any Product for the purpose of
conducting a Phase III (large scale safety and efficacy) or equivalent clinical
trial anywhere in the world.

“Subject IP” shall mean:

(a) all unexpired United States and foreign patents, patent applications and
Disclosures of Inventions, certificates of invention and all rights therein
owned by GENAERA as of the Effective Date that are necessary for the
development, manufacture, use, import or sale of the Product in the Territory,
and any continuations, continuations-in-part, divisionals, reissues, patents of
addition, registrations, confirmations, supplementary protection certificates,
term extensions (under applicable patent law or regulation or other law or
regulation) or reexaminations thereof, any subsequent filings in any country
claiming priority therefrom and any and all discoveries or inventions embodied
within the foregoing, including, but not limited to, the foregoing identified in
Section 1 of the Disclosure Schedules (the “Patent Rights”);

(b) the Product Documentation and all intellectual property disclosed or
described therein that is owned by GENAERA as of the Effective Date that are
necessary for the development, manufacture, use, import or sale of the Product
in the Territory;

(c) the trademarks CYTOLEX and LOCILEX, to the extent that GENAERA owns any
rights in such trademarks as of the Effective Date (the “Trademarks”); and

(d) the Trade Secrets.

“Subsidiary” shall mean, and “subsidiaries” collectively shall mean, as to any
particular parent corporation, any corporation as to which more than 50% of the
outstanding stock having ordinary voting rights or power is owned or controlled,
directly or indirectly, by such parent corporation.

“Territory” shall mean worldwide.

“Trade Secret(s)” shall mean all data and information maintained in confidence
by GENAERA and owned by and in the possession of GENAERA as of the Effective
Date that are necessary for the development, manufacture, use, import or sale of
the Product in the Territory, including such data and information that are
necessary for the design, development, animal or clinical testing, obtaining
regulatory concurrence or approval, manufacture, production, revision,
maintenance, repair, quality assurance, marketing, labeling, packaging,
advertising, sale, operation, use or other Exploitation of the Product as of the
Effective Date, and including all related processes, plans, designs, research,
operating manuals, methods, compounds, formulae,

 

5

 


--------------------------------------------------------------------------------



 

discoveries, developments, designs, drawings, technology, techniques,
procedures, know-how, specifications, inventions, customer and supplier lists,
computer programs, and other scientific or technical data or information
conceived, memorialized, developed and/or reduced to practice, in each case
whether or not patentable in any jurisdiction, that are owned by GENAERA as of
the Effective Date. Until such time as any particular patent has been published
in accordance with the terms of a Patent Application or such Patent Application
has been published, the term “Trade Secrets” shall be deemed to include all
inventions disclosed in such Patent Application.

1.2. Other Defined Terms. Definitions of the defined terms listed below are
contained in the Section set forth opposite the defined term in the table below:

Defined Term

Section of Agreement

AAA

Section 10.2

Arbitrators

Section 10.2

Claim Notice

Section 9.2(a)

Commercial Arbitration Rules

Section 10.2

Consideration

Section 3.1

Damages

Section 9.1(a)

Disclosure Obligation

Section 11.9

DMF

Section 2.3

Expected Claim Notice

Section 9.4

GENAERA Indemnified Parties

Section 9.1(a)

GENAERA Products Liability

Section 2.7(a)

Indemnified Party

Section 9.2(a)

Indemnifying Party

Section 9.2(a)

License

Section 2.1

MACROCHEM Indemnified Parties

Section 9.1(b)

MACROCHEM Products Liability

Section 2.7(b)

R&D Milestone I Deadline

Section 3.1(e)

R&D Milestone II Deadline

Section 3.1(e)

Representatives

Section 10.1

                                          
                                        

2. License.

2.1. License Grant(a) . Subject to MACROCHEM’s compliance with the terms and
conditions hereof, GENAERA hereby grants, and MACROCHEM hereby accepts, a
personal, exclusive, royalty-bearing, non-transferable (except as permitted by
Section 11.16), perpetual license in the Territory to and under the Subject IP
to make, have made, sell, offer to sell, import and use the Products (the
“License”). MACROCHEM shall have the right to grant sublicenses of equal or
lesser scope of its rights under the License to third parties, provided that (a)
each such sublicensee shall agree in writing to be bound by all of the terms and
conditions of this Agreement, (b) no sublicensee shall have the right to
sublicense to any third party any of the rights granted to it by MACROCHEM, and
(c) any breach by a sublicensee of MACROCHEM of the terms and conditions of this
Agreement shall be deemed a breach by MACROCHEM under this Agreement. Any
sublicense granted by MACROCHEM shall terminate upon the

 

6

 


--------------------------------------------------------------------------------



 

termination of this Agreement. For avoidance of doubt, MACROCHEM is not licensed
under the Subject IP with respect to any active ingredient other than the API.

2.2. Transfer of Inventory. Upon the terms and subject to the conditions hereof,
GENAERA shall sell, transfer and assign to MACROCHEM, and MACROCHEM shall
purchase and acquire from GENAERA, all of GENAERA’s right, title and interest in
and to the following:

(a) all Finished Goods Inventory;

(b) the Genaera API;

(c) the Genaera Bulk Product; and

(d) the Genaera Finished Product.

2.3. Transfer of Existing Regulatory Filings. (a) GENAERA shall use its
commercially reasonable efforts to assign, within thirty (30) days of the
Effective Date:

(i) the Product IND and Product NDA to MACROCHEM, and

(ii) the existing Drug Master File (“DMF”) relating to the Genaera Product(s) to
MACROCHEM.

 

(b) GENAERA and its sublicensees shall have the right to retain a copy of and,
upon request from time to time, access and receive from MACROCHEM any updates
made to, the IND, NDA and DMF, and other regulatory filings made by MACROCHEM
with respect to the Product, for use in connection with products outside of the
Field, including cosmetic products, and in connection with the rights reserved
under Section 2.5(b).

2.4. Delivery of Technology. GENAERA will facilitate the transfer of all
information owned by GENAERA and in the possession of GENAERA included within
the Subject IP that is covered by the License in the format and in accordance
with the schedule mutually agreed upon by the Parties, giving priority to such
information that is necessary for MACROCHEM to initiate formulation and clinical
trials in a prompt and efficient manner. GENAERA agrees from time to time during
the term of this Agreement to make available at MACROCHEM’s reasonable request
such additional information related to the Product, research data and operating
procedures and other Subject IP necessary for MACROCHEM to exercise its rights
under the License, in each case to the extent the same are in the possession of
GENAERA. Without limiting the foregoing, MACROCHEM shall reimburse GENAERA for
all reasonable costs and expenses incurred by it to perform the activities under
this Section 2.4.

2.5. Reservation of Rights. (a) Except as expressly provided herein, no license,
immunity or other rights is granted to MACROCHEM to or under any intellectual
property rights owned or controlled by GENAERA, either directly, by implication,
estoppel or otherwise. Without limiting the foregoing, MACROCHEM acknowledges
and agrees that it shall have no right or license to any GENAERA trademark, name
or logo, including “GENAERA”.

 

7

 


--------------------------------------------------------------------------------



 

 

(b) GENAERA retains all rights to the Subject IP and API outside of the Field,
including, without limitation, to make, have made, sell, offer to sell, import
and use any product having a formulation with API less than or equal to 0.2% by
weight therein, subject to the restrictions specified in Section 7.2.

2.6. Liabilities. (a) Effective as of the Effective Date, MACROCHEM shall assume
and be responsible for payment and performance of, and agrees to pay and
perform, and be solely responsible for all (and GENAERA shall have no
responsibility with respect to any of) MACROCHEM Products Liability and, subject
to Section 2.7, all other liabilities incurred or existing on or after the
Effective Date related to the development, manufacture, import, sale or use of
the Products on or after the Effective Date by or on behalf of MACROCHEM or any
successor, including with respect to any studies, clinical trials and other
activities undertaken by MACROCHEM with respect to the Product.

(b) GENAERA shall be responsible for payment and performance of, and agrees to
pay and perform, and be solely responsible for all (and MACROCHEM shall not have
any responsibility with respect to any) GENAERA Products Liability and, subject
to Section 2.7, all other liabilities incurred or existing as of the Effective
Date related to the development, manufacture, import, sale or use of the
Products by or on behalf of GENAERA prior to the Effective Date.

2.7. Products Liability. MACROCHEM and GENAERA have agreed upon the following to
clarify any ambiguities that might otherwise exist with respect to their
respective liabilities and obligations relating to any Product. The provisions
of this Section 2.7 shall supersede any and all other provisions of this
Agreement to the extent referring to the subject matter hereof. The Parties have
agreed that:

(a) GENAERA shall be liable for any and all claims asserted by any person for
the death of or injury to any person or any damage to or loss of property or
other products liability arising out of or related to any Product manufactured
by or for GENAERA that has been used or sold by GENAERA prior to the Effective
Date (regardless of when the injury occurs or when the claim is asserted) (the
“GENAERA Products Liability”).

(b) MACROCHEM shall be liable for any and all claims asserted by any person for
the death of or injury to any person or any damage to or loss of property or
other products liability arising out of or related to any Product manufactured
by or on behalf of MACROCHEM on or after the Effective Date, and any Genaera
API, Finished Goods Inventory and Bulk Goods Inventory that is at any time
transferred to MACROCHEM (the “MACROCHEM Products Liability”).

3. Payment Obligations.

3.1. Consideration. Subject to the other provisions of this Agreement, MACROCHEM
shall pay to GENAERA, for the License and other rights granted herein, the
following royalties and milestones (the “Consideration”):

 

8

 


--------------------------------------------------------------------------------



 

 

(a) Milestones: MACROCHEM will make the following payments to GENAERA on the
occurrence of the following events, whether first achieved by MACROCHEM, an
Affiliate of MACROCHEM or a sublicensee of MACROCHEM:

(i) Upon signing

$[*] USD;

(ii) On December 1, 2007

$[*] USD;

(iii) On February 1, 2008

$[*] USD;

(iv) Start of Phase III Clinical Trial:

$[*] USD;

(v) First Regulatory Approval of:

 

A. a Product in any jurisdiction:

$[*] USD;

B. a Product in the United States:

$[*] USD;

(vi) Cumulative Net Sales of $500 M:

$[*] USD;

(vii) Cumulative Net Sales of $1,000 M:

$[*] USD; and

(viii) Cumulative Net Sales of $2,000 M:

$[*] USD

 

Milestones under sub-section (iv) hereunder shall become due and payable within
thirty (30) days of the Start of Phase III Clinical Trials. All milestone
payments pursuant to sub-sections (v) – (viii) hereunder, shall become due and
payable within thirty (30) days of the first occurrence of the relevant
milestone. Such milestone payments shall be due only once and not on any
recurrent basis. It is understood by the Parties that pursuant to sub-section
(v), should the first regulatory approval of a Product be in the United States,
a total payment of $[*] USD shall become due and payable by MACROCHEM to
GENAERA.

(b) Royalties: MACROCHEM shall pay to GENAERA a running royalty equal to [*]% of
the worldwide Net Sales of each Product by MACROCHEM on a country-by-country,
Product-by-Product basis for a period not to exceed the later of (x) the date of
the last to expire Patent Rights covering the applicable Product in such
country; or (y) five (5) years from the first commercial sale of the applicable
Product in such country. Royalties shall be paid to GENAERA on a calendar
quarterly basis. For avoidance of doubt, Net Sales of Products by MACROCHEM’s
Affiliates shall be subject to this Section 3.1(b), and not Section 3.1(d)(i),
provided that Section 3.1(d)(ii) shall apply with respect to such Affiliate.
Upon the expiration of MACROCHEM’s royalty obligations under this Section 3.1(b)
with respect to a Product in any country, MACROCHEM’s License shall become
royalty free for such Product in such country.

(c) Milestone and Royalty Reduction: For the purposes of this Agreement and the
foregoing milestone and royalty payments, the Parties have assumed that
MACROCHEM will be performing a single Phase III clinical trial in order to
secure final FDA approval of the first Product in the United States. If
MACROCHEM reasonably determines that clinical trials in addition to those
described in the preceding sentence are required by the FDA in order to secure
final FDA approval of such Product in the United States, then the following
reductions to the

 

9

 


--------------------------------------------------------------------------------



 

milestone and/or royalty payments shall occur: (i) the milestone payments due
under Section 3(b)(iv) above shall be reduced to $[*] USD; and (ii) the
royalties due under Section 3.1(b) above shall be reduced to [*]% for the first
$500 million of Cumulative Net Sales of such Product.

(d) Sublicensing Income:

(i) Royalty Income from a sublicense: With respect to any royalty payments
received by MACROCHEM from a sublicensee, MACROCHEM will pay GENAERA an amount
equal to the greater of [*]% of said royalty payments to GENAERA or [*]% of such
sublicensee’s Net Sales of Products. Such royalty payments shall be made on a
calendar quarterly basis.

(ii) Non-royalty sublicense income: With respect to any non-royalty sublicense
income received by MACROCHEM from any sublicensee in any form (including
licensing or milestone payments received in cash, or premiums on equity, but not
including research and development funding or value directly attributed to
equity), MACROCHEM will pay GENAERA an amount equal to [*]10% of such sublicense
income. Such payments to GENAERA shall be made within thirty (30) days of
MACROCHEM’s receipt of the sublicense income by MACROCHEM.

(e) Termination for Failure to Meet Milestones. GENAERA may at any time
terminate this Agreement upon thirty (30) days’ prior written notice to
MACROCHEM in the event that MACROCHEM fails to (i) achieve the milestone
described in Section 3.1(a)(iv) by two (2) years from the Effective Date (“R&D
Milestone I Deadline”), or (ii) achieve the milestone described in Section
3.1(a)(v) by four (4) years from the Effective Date (“R&D Milestone II
Deadline”). Notwithstanding the foregoing, if MACROCHEM provides to GENAERA
written notice at least thirty (30) days in advance of the applicable deadline
reasonably establishing that it is unable to complete that R&D Milestone I
Deadline and/or R&D Milestone II Deadline despite using commercially reasonable
efforts to do so or as a result due to force majeure events or factors
(including regulatory issues) which are out of the reasonable control of or not
reasonably foreseeable by MACROCHEM (e.g., problems with clinical trial
protocols or designs including randomization errors, product mislabeling, dosing
errors, statistical miscalculations, serious adverse events or Investigational
Review Board-related delays) together with an adjusted timeline and plan for
meeting such timeline, then GENAERA agrees to reasonably extend the timing for
the R&D Milestone I and/or R&D Milestone II Deadline to take into account such
circumstances.

(f) Conversion to Non-Exclusive License. Without limiting Section 3.1(e),
MACROCHEM’s License automatically shall convert to a non-exclusive License in
each country in the Territory in which MACROCHEM has not submitted a bona fide
application for regulatory approval to sell a Product within six (6) years of
the Effective Date.

(g) Records. MACROCHEM shall keep, and shall cause its Affiliates and
sublicensees to keep, complete and accurate books, records and accounts which
fairly reflect, in reasonable detail, Net Sales of Products and of all payments
due GENAERA hereunder, in accordance with U.S. GAAP. All such books, records and
accounts shall be maintained for not less than three (3) years, or for such
longer period if and as required by applicable law, following the date of such

 

10

 


--------------------------------------------------------------------------------



 

Net Sales. MACROCHEM shall deliver to GENAERA written reports of Net Sales of
each Product by MACROCHEM and its Affiliates and sublicensees, and any other
sublicensee income received, during the preceding calendar quarter, on or before
the thirtieth (30) day following the end of each calendar quarter. Such report
shall include:

(i) a calculation of the royalty due for such preceding calendar quarter (based
on the actual Net Sales of each Product) and any nonroyalty sublicense income;
and

 

(ii) the total amount of Net Sales of Products, including detailed descriptions
of all reductions applicable thereto.

 

Each such report shall be accompanied by the monies due in respect of the
royalties owed by MACROCHEM for the preceding calendar quarter.

 

(h) Audit. During the term and for a period of one (1) year thereafter, GENAERA
shall have the right after thirty (30) days advance written notice to MACROCHEM,
at its own expense, to nominate an independent accountant who shall have full
and unhindered access to MACROCHEM’s and its Affiliates’ and sublicensees’ books
and records during reasonable business hours for the sole purpose of verifying
the Consideration payable as provided for in this Agreement for the preceding
calendar year, but this right may not be exercised more than once in any
calendar year, unless during any particular audit a discrepancy of more than
five percent (5%) is found in the amount of Consideration due to GENAERA, in
which case GENAERA shall be entitled to perform two (2) audits in the subsequent
calendar year and recovery of its costs and expenses incurred in conducting such
particular audit, as well as any shortfall in such Consideration due to GENAERA
together with interest at the rate of one and one-half percent (1.5%) per month,
or the maximum rate permitted by applicable law, whichever is lower, from the
date the royalties should have been paid

(i) Currency. All royalties and other payments shall be made in U.S. dollars.
Royalties payable on sales in countries other than the United States shall be
calculated by multiplying the appropriate royalty rate times the sale in each
currency in which they are made and converting the resulting amount into United
States dollars at the applicable rates of exchange specified in the Wall Street
Journal at the time such royalty payments are made.

3.2. Instruments of Transfer.

(a) The transfer of the inventory pursuant to Section 2.2 and regulatory filings
pursuant to Section 2.3 to MACROCHEM shall be effected by the delivery of one or
more Bills of Sale, an Assumption Agreement, or other documents, all in forms
prepared by MACROCHEM and reasonably acceptable to GENAERA.

(b) Such inventory and regulatory filings transferred to MACROCHEM will be
either delivered, at MACROCHEM’s expense, by GENAERA to a location specified by
MACROCHEM on the Effective Date or promptly after the Effective Date, but in no
event later than thirty (30) days after the Effective Date.

3.3. Taxes. MACROCHEM shall make all payments to GENAERA under this Agreement
without deduction or withholding for taxes, and MACROCHEM shall be responsible

 

11

 


--------------------------------------------------------------------------------



 

for any and all taxes payable in connection with any milestone, royalty or other
payments owed to GENAERA hereunder, except for taxes owed in respect of
GENAERA’s income, provided that, if MACROCHEM concludes that tax withholdings
under the laws of any country are required with respect to payments to GENAERA,
MACROCHEM shall withhold the required amount and pay it to the appropriate
Governmental Authority. In such case, MACROCHEM shall promptly provide GENAERA
with original receipts or other evidence reasonably required and sufficient to
allow GENAERA to document such tax withholdings adequately for purposes of
claiming foreign tax credits and similar benefits. The Parties shall use all
reasonable and legal efforts to reduce tax withholding on payments made to
GENAERA.

4. Commercialization; R&D; Regulatory Approvals.

4.1. Commercialization. MACROCHEM, or its sublicensee, will use commercially
reasonable efforts to develop the marketing strategy, marketing plan and
promotional materials for the Products, and to promote sales of the Products in
the Field in the Territory. MACROCHEM will commence, within forty-five (45) days
of the Effective Date, the activities necessary to obtain regulatory approval
for the Products in the United States, and shall diligently pursue and conduct
such activities as may be necessary in order to obtain regulatory approval for
the Product in the Field in each country in the Territory. MACROCHEM’s efforts
shall be commensurate with those efforts used to pursue regulatory approval for
its own products of similar potential, value and status in each country in the
Territory or, if MACROCHEM has no such similar products in a comparable country,
MACROCHEM’s efforts shall be commensurate with the efforts that other reputable
pharmaceutical companies of comparable size and product portfolio would use with
respect to a product of similar potential, value and status in such country.
MACROCHEM agrees to make commercial launch of each Product in each country
within the Territory within six (6) months of obtaining regulatory approval to
sell such Product in such country.

4.2. Research and Development Activities. Following the Effective Date,
MACROCHEM shall assume and incur all costs and expenses in connection with the
research and development activities which are necessary to obtain regulatory
approval for the Products. MACROCHEM also shall be responsible, at its cost and
expense, for all preclinical studies, pre-marketing and compassionate use
programs, clinical trials, studies, chemistry/pharmacy data, and post approval
studies, and any other information and data required as a condition for
acquiring regulatory approval for the Products.

4.3. Product Registrations. MACROCHEM shall be solely responsible, at its cost
and expense, for obtaining and maintaining all licenses, permits, consents,
approvals, authorizations, qualifications and orders of federal, state, local,
foreign, international and multinational Governmental Authorities necessary for
the sale of the Product in the Territory, and for all correspondence with
governmental authorities, inspections, investigations, adverse reactions and
event, reporting obligations and recalls with respect to such Products. All such
product registrations shall be filed in the name of MACROCHEM and MACROCHEM will
be the owner of record sponsoring all regulatory filings on the Products in the
Field in the Territory. Without limiting the foregoing, MACROCHEM shall fund and
be responsible for the conduct of all Phase III/IV activities that have been
commenced by GENAERA with respect to the Product.

 

12

 


--------------------------------------------------------------------------------



 

 

4.4. Pricing and Reimbursement Approvals. MACROCHEM shall be responsible for
obtaining and maintaining pricing and reimbursement approvals required for the
sale by MACROCHEM of the Products in each country in the Territory. MACROCHEM
shall use its commercially reasonable efforts to maximize the opportunities to
obtain commercially reasonable pricing for the Products in each country in the
Territory by the time of the initial launch of the Products in such country.
Such efforts shall be commensurate with those efforts use for its other products
of similar potential, value and status in such country or, if MACROCHEM has no
comparable product in such country, a comparable country in the Territory.

4.5. Compliance with Applicable Law. MACROCHEM agrees that it shall comply with
all applicable laws and regulations in connection with its activities under this
Agreement.

5. Representations and Warranties of GENAERA.

GENAERA represents and warrants as of the Effective Date:

5.1. Due Organization. GENAERA is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is
incorporated. GENAERA has corporate power to own its properties and to conduct
its business as currently owned and conducted.

5.2. Authorization. GENAERA has the full legal right and power to enter into and
perform the transactions contemplated by this Agreement, without need for any
consent, approval, authorization, license or order of, or notice to or filing
with, any Governmental Authority or other person. The execution, delivery and
performance by GENAERA of this Agreement and the consummation by GENAERA of the
transactions contemplated hereby and thereby have been duly and validly
authorized and approved by all necessary corporate action of GENAERA, including
approval of this Agreement by the Board of Directors and stockholders of GENAERA
if necessary. This Agreement evidences, or upon its execution will evidence, the
legal, valid and binding obligations of GENAERA, enforceable against GENAERA in
accordance with their respective terms, subject to bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws relating to or
affecting the rights and remedies of creditors generally. This Agreement has
been duly executed and delivered by GENAERA as of the execution date.

5.3. No Default or Violation. The execution, delivery and performance by GENAERA
of this Agreement does not and will not violate or require any registration,
qualification, consent, approval, or filing under any law, statute, ordinance,
rule or regulation or any judgment, injunction, order, writ or decree of any
court, arbitrator or Governmental Authority by which GENAERA or any of its
assets or properties may be bound or conflict with, require any consent,
approval, or filing under, or result in the breach or termination of any
provision of, constitute a default under, result in the acceleration of the
performance of GENAERA’s obligations under, result in the loss of GENAERA’s
rights under, result in the vesting or enhancement of any other person’s rights
under or result in the creation of any Lien upon any of GENAERA’s properties,
assets or businesses to which this Agreement relates.

5.4. Documentation. GENAERA has delivered or will deliver in accordance with
this Agreement to MACROCHEM a true, correct and complete copy of documentation
relating to all

 

13

 


--------------------------------------------------------------------------------



 

present and past Product clinical trials to the extent such documents exist and
are in the possession of GENAERA. The Product Documentation includes all
documentation owned by and in the possession of GENAERA that is used by GENAERA
to manufacture the Products before the Effective Date.

5.5. Litigation, Warranty and Other Claims. Section 5.5 of the Disclosure
Schedules provides a true, correct and complete list and brief description of
all, to GENAERA’s knowledge, pending or threatened Litigation Matters; and all
product liability claims made against GENAERA and warranty obligations
outstanding with respect to any Product as of the date hereof. Except as
disclosed in the Disclosure Schedules, GENAERA has not been a defendant in any
Litigation Matter involving products liability or warranty claims and, to the
knowledge of GENAERA, no such Litigation Matter has been threatened in writing.

5.6. Subject IP.

(a) Title. GENAERA owns or has sufficient rights in and to the Subject IP, free
and clear of any Liens, that are necessary to grant the rights to MACROCHEM as
set forth in this Agreement. GENAERA has not granted to any other person any
license, option or other rights to develop, use, sell or Exploit the Subject IP,
whether requiring the payment of royalties or not, and GENAERA is not obligated
to grant to any other person any license, option or other rights to develop,
use, sell or Exploit the Subject IP, whether requiring the payment of royalties
or not, in each case that would conflict with the rights granted to MACROCHEM as
set forth in this Agreement.

(b) Validity; Patentability. To GENAERA’s knowledge, there is no pending or
threatened Litigation Matter (and GENAERA has received no written notice in the
past two (2) years) (i) contesting the patentability, validity, enforceability
or ownership of, or right to use or license, any intellectual property rights
included in the Subject IP, or (ii) asserting that any Subject IP (or the
development, manufacture, use, importation, offer for sale or sale of any
Product) conflict or will conflict with the intellectual property rights of any
other person, except in the case of each of the foregoing, where any such event
or circumstance would not have a material negative effect on the value of the
Subject IP to MACROCHEM.

(c) Misappropriation; Non-Infringement. To GENAERA’s knowledge, there are no
rights owned by GENAERA, any Affiliate of GENAERA or any third person which
would prevent the development, quality assurance, licensing, manufacture, use,
offer for sale, marketing, importation, or sale by GENAERA or MACROCHEM of any
Product or any item that includes Product, except in the case of each of the
foregoing, where any such event or circumstance would not have a material
negative effect on the value of the Subject IP to MACROCHEM.

(d) No Conflict. To GENAERA’s knowledge. the execution, delivery and performance
by GENAERA of this Agreement and the consummation of the transactions
contemplated hereby and thereby does not constitute a breach of or result in a
modification of any instrument, license or agreement to which GENAERA is a party
that relates to any Subject IP, or cause the (or give rise to a right of)
forfeiture or termination of any Subject IP, or impair the right of GENAERA or
MACROCHEM to develop, make, have made, use, offer for sale, market, import, or
sell any Product under any Subject IP.

 

14

 


--------------------------------------------------------------------------------



 

 

5.7. Disclaimer. GENAERA does not make any warranty or representation that
anything provided, made, used, sold, offered for sale, or otherwise disposed of,
marketed or promoted under the License, including the Products, is or will be
free from infringement of any third person’s intellectual property rights.
EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE 5, GENAERA DOES NOT MAKE, AND THERE
ARE NO WARRANTIES, REPRESENTATIONS OR CONDITIONS, EXPRESS OR IMPLIED, STATUTORY
OR OTHERWISE, RELATING TO THIS AGREEMENT OR THE SUBJECT MATTER HEREOF. GENAERA
EXPRESSLY EXCLUDES ANY WARRANTIES, CONDITIONS OR REPRESENTATIONS OF
MERCHANTABILITY, SUFFICIENCY, FITNESS FOR ANY PARTICULAR PURPOSE OR
NON-INFRINGEMENT. WITHOUT LIMITING THE FOREGOING, THE GENAERA API, THE FINISHED
GOODS INVENTORY AND THE BULK GOODS INVENTORY ARE BEING TRANSFERRED TO MACROCHEM
ON AN “AS-IS” BASIS, WITHOUT WARRANTIES OF ANY KIND.

6. Representations and Warranties of MACROCHEM

MACROCHEM represents and warrants that:

6.1. Due Organization. MACROCHEM is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated. MACROCHEM has corporate power to own its properties and to conduct
its business as currently owned and conducted and to execute, deliver and
perform this Agreement.

6.2. Authorization. MACROCHEM has the full legal right and power to enter into
and perform the transactions contemplated by this Agreement, without need for
any consent, approval, authorization, license or order of, or notice to, any
court, Governmental Authority or other person. The execution, delivery and
performance by MACROCHEM of this Agreement and the consummation by MACROCHEM of
the transactions contemplated hereby and thereby have been duly and validly
authorized and approved by all necessary corporate action of MACROCHEM. This
Agreement evidences the legal, valid and binding obligations of MACROCHEM,
enforceable against MACROCHEM in accordance with their respective terms, subject
to bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar laws relating to or affecting the rights and remedies of creditors
generally.

6.3. No Default or Violation. The execution, delivery and performance by
MACROCHEM of this Agreement and the consummation by MACROCHEM of the
transactions contemplated hereby and thereby do not, and will not, conflict with
any provision of the corporate charter or By-Laws of MACROCHEM, and do not, and
will not, violate any law, regulation, order, judgment or decree to which
MACROCHEM or any of its properties is subject.

6.4. Sufficient Financial Resources MACROCHEM has access to all funds necessary
to enter into this Agreement and to pay the milestone payments specified in
Sections 3.1(a)(i)-(ii).

6.5 Brokerage. There has been no intermediary or broker in negotiations or
discussions incident to the execution of this Agreement or any of the
transactions contemplated hereby on behalf of MACROCHEM. GENAERA shall not be
responsible for, and MACROCHEM hereby

 

15

 


--------------------------------------------------------------------------------



 

indemnifies GENAERA against, any commission or other compensation due or
becoming due with respect to any such transactions as a result of the engagement
of any such person.

7. Covenants of the Parties

7.1. Further Actions. Subject to the terms and conditions of this Agreement,
each of the Parties hereto agrees to use its commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to consummate and make effective the
transactions contemplated by this Agreement.

7.2. Covenant Not to Compete; Non-Solicitation of Customers.

(a) Covenant. GENAERA agrees that, during the period beginning on the Effective
Date and ending on the last to expire of the Patent Rights existing as of the
Effective Date, GENAERA and its Affiliates will not, without the written
approval of MACROCHEM, use or license any third party to use the Subject IP
anywhere in the world involving the design, development, animal or clinical
testing, obtaining regulatory concurrence or approval, manufacture, production,
quality assurance, marketing, advertising, labeling, packaging, distribution,
sale, or licensing of (A) a product intended for use as a cosmetic that contains
API in a concentration greater than 0.2% by weight or (B) a product containing
API in any concentration that would be deemed a drug for human use as defined by
applicable Drug Regulation or (C) a product containing API which is not a
Regulated Product but will be promoted for any use as a drug in humans. GENAERA
also agrees not to use, and to contractually prohibit cosmetic licensees from
using, the name “pexiganan” in promotional, labeling or marketing materials
except as legally required (e.g., list of ingredients in the absence of an
alternative descriptive name). The restrictions set forth in this Section 7.2
shall not apply with respect to any jurisdiction pursuant to which the License
has been made non-exclusive pursuant to Section 3.1(f).

(b) Modification. The Parties hereby request that any arbitrator (as set forth
in Section 10) who may be requested to enforce this Agreement do so in
accordance with its specific terms. However, if it should for some reason be
contrary to public policy to effectuate the intentions of the Parties in
interpreting this Agreement, the Parties have agreed as follows:

(i) In the event that the arbitrator determines that any provision of this
Agreement is invalid or unenforceable by reason of its extending for too great a
period of time or over too large a geographic area or over too great a range of
activities, the Parties agree that the arbitrator shall have the power to reduce
the scope, duration, or geographic area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the decision may be appealed.

(ii) If, after application of the immediately preceding Section 7.2(b)(i), the
arbitrator shall determine that any provision of this Agreement is invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the other provisions of this Agreement shall not be affected thereby. Any
invalid, illegal or unenforceable

 

16

 


--------------------------------------------------------------------------------



 

provision of this Agreement shall be severable, and after any such severance,
all other provisions hereof shall remain in full force and effect. In all such
cases, the Parties shall use their reasonable best efforts to substitute a
valid, legal and enforceable provision which, insofar as practicable, implements
the original purposes and intents of this Agreement.

7.3. Ownership of IP Rights. Subject to the rights and licenses granted herein,
MACROCHEM acknowledges and agrees that GENAERA owns and shall own at all times
all right, title and interest, throughout the world, in and to all Subject IP.
MACROCHEM agrees that nothing in this Agreement, and no use of the Subject IP by
MACROCHEM pursuant to this Agreement, shall vest in MACROCHEM any right, title
or interest in or to any Subject IP, other than the express rights and licenses
provided for herein.

7.4. Patent Prosecution. The Parties jointly shall direct and control (i) the
preparation, filing and prosecution of the Patent Rights (including any
interferences, oppositions, reexaminations, reissues or other post-issuance or
inter-partes proceeding) and (ii) maintenance of the patents issuing therefrom.
The Parties shall equally share in the costs of the foregoing activities. The
Parties mutually shall agree upon a patent attorney to handle such activities.
GENAERA shall be the primary contact and interface with such patent attorney
regarding such activities. Subject to limitations imposed by GENAERA to protect
confidential information of GENAERA or third persons, or to preserve
attorney-client privileges and any other privileges, upon request MACROCHEM
shall (1) be supplied by GENAERA with copies of all patent applications,
amendments and patent office correspondence with respect to the Patent Rights
and reasonable opportunity to comment thereon, and (2) have the opportunity for
periodic consultations with GENAERA and the patent attorney so selected on all
material matters relating to prosecution and maintenance of the Patent Rights.
GENAERA agrees to incorporate MACROCHEM’s reasonable and timely comments into
patent applications, amendments and patent office correspondence with respect to
the Patent Rights. The patent attorney shall be instructed to not discontinue
prosecution or maintenance of any Patent Rights without written approval from
both Parties, provided that in the event that no Products that are in commercial
use or commercial development by MACROCHEM are covered by at least one valid
claim within an issued patent or pending patent application included within the
Patent Rights, and GENAERA determines to discontinue prosecution or maintenance
of such issued patent or pending patent application as not commercially
justifiable, GENAERA may instruct the patent attorney do so without liability,
provided it shall notify MACROCHEM in writing of such decision at least sixty
(60) days prior to such discontinuation, but in any event at least sixty (60)
days prior to abandonment or other forfeiture of any material rights under such
Patent Rights, and MACROCHEM shall have the right to assume the prosecution and
maintenance thereof. If GENAERA does not agree to file for Patent Rights in any
jurisdiction, MACROCHEM may, upon thirty (30) days’ prior written notice, elect
to file for Patent Rights in such jurisdiction, at its sole expense, and to
control the prosecution of such filings in such jurisdiction. If any patent
issues from such filing in such jurisdiction, MACROCHEM shall be entitled to
deduct up to fifty percent (50%) of its reasonable filing and prosecution costs
and expenses incurred with respect to such issued patent from any running
royalties owed to GENAERA in respect of such jurisdiction.

7.5. Patent Enforcement. The Parties shall promptly notify the other in writing
of any alleged or threatened infringement by a third party of any Subject IP of
which they become

 

17

 


--------------------------------------------------------------------------------



 

aware. GENAERA shall have the first right to institute and prosecute, at its
sole expense, actions, lawsuits and proceedings against all third parties that
infringe, or appear to infringe, the Subject IP with respect to the Product in
the Field. The Parties shall reasonably cooperate with each other in all such
suits and actions. After reimbursement of the Parties’ costs and expenses
incurred in connection with such suits and actions, the Parties shall evenly
share in any and all items that may be received, collected or recovered in any
such suit or action, whether by judgment, settlement or otherwise. If GENAERA
elects not to bring or maintain any such action, suit or proceeding, within one
hundred and eighty days (180) days after becoming aware of a material, likely
infringement of the Subject IP with respect to the Product in the Field,
MACROCHEM shall have the right to maintain at its sole expense such action, suit
or proceeding with the reasonable cooperation of GENAERA (at MACROCHEM’s sole
expense for such cooperation, including joining GENAERA as a party plaintiff, if
necessary), and after reimbursement of the Parties’ costs and expenses incurred
in connection with such suits and actions MACROCHEM shall be entitled to retain
any and all items that may be received, collected or recovered in any such suit
or action, whether by judgment, settlement or otherwise, provided that all such
amounts shall be treated as sublicense royalties for which a payment shall be
owed to GENAERA pursuant to Section 3.1(d)(i). GENAERA shall have sole control
over instituting and prosecuting, at its sole expense, all actions, lawsuits and
proceedings against third parties that infringe, or appear to infringe, the
Subject IP outside of the Field or within the Field that do not relate to the
Product, and GENAERA shall retain any and all items that may be received,
collected or recovered in any such suit or action, whether by judgment,
settlement or otherwise.

7.6. Defense of Subject IP. In the event that a declaratory judgment action,
counterclaim or similar proceeding alleging invalidity or unenforceability of
any of the Subject IP is brought or made against either of the Parties, such
Party promptly shall notify the other party thereof in writing. GENAERA will be
responsible for the defense of, and will have the obligation to defend against,
any such declaratory judgment action, counterclaim or similar proceeding, at
MACROCHEM’s expense, provided that MACROCHEM will have the right at any time to
intervene and jointly control the defense of any such declaratory judgment
action, counterclaim or similar proceeding.

7.7. Marking. MACROCHEM agrees to mark all Products made, used, imported,
offered or sold under any patents comprising the Patent Rights in conformity
with the patent laws and practice of each jurisdiction in which such patents
have been issued or as otherwise directed by GENAERA in its reasonable judgment.

7.8. Non-Solicitation. Each Party agrees that it shall not, for a period of two
(2) years from the Effective Date, directly or indirectly, contact or solicit
(other than by general advertising) for the purpose of offering employment or
hiring, induce or attempt to induce to accept employment, or actually hire (in
each case, whether as an employee, consultant, agent, independent contractor or
otherwise), any employee of the other Party or any of its Affiliates with whom
such Party had contact in connection with the negotiation or implementation of
this Agreement.

 

18

 


--------------------------------------------------------------------------------



 

 

8. Post-Execution Matters

8.1. Defense of Claims and Litigation. At all times from and after the Effective
Date, and without charge except for reimbursement of out-of-pocket expenses,
each Party shall consult, confer and cooperate in good faith on a reasonable
basis with the other Party (including the making available of witnesses and
cooperation in discovery proceedings) in the conduct or defense of any
Litigation Matter against such other Party or any of its Affiliates by any third
party that relates to the Products or any matter that, directly or indirectly,
arises therefrom, whether known at the Effective Date or arising thereafter. The
foregoing notwithstanding, to the extent the indemnification provisions of this
Agreement apply to any such conduct or defense, they shall control as to the
payment of costs and expenses.

8.2. Confidentiality. (a) MACROCHEM shall not disclose the Genaera Confidential
Information to any person (other than its employees, sublicensees, agents and
contractors to whom disclosure is necessary to the performance of this Agreement
or the exercise of rights granted under this Agreement), or use the Genaera
Confidential Information other than as necessary to exercise its rights under
the License, without the prior written consent of GENAERA, except that MACROCHEM
may disclose Genaera Confidential Information to the extent such disclosure is
reasonably necessary to prosecute or defend litigation, to comply with
applicable law or regulations, to obtain necessary or desirable regulatory
approvals, to respond to a valid order of a Governmental Authority, or to
conduct preclinical or clinical trials, provided that, other than with respect
to disclosure for protecting intellectual property rights in which such
disclosure is required by applicable law, MACROCHEM shall (i) use reasonable
efforts to secure confidential treatment of such Genaera Confidential
Information required to be disclosed, and (ii) unless precluded by applicable
law from doing so, give advance notice to GENAERA sufficiently in advance of the
proposed disclosure so as to permit GENAERA to have the opportunity to object to
such disclosure or otherwise protect the Genaera Confidential Information. Any
person to which MACROCHEM is permitted to disclose Genaera Confidential
Information shall be instructed as to and shall have agreed to MACROCHEM’s
obligations under this Section 8.2.

(b) MACROCHEM shall use the same care as it uses to maintain the confidentiality
of the Genaera Confidential Information as it uses for its own confidential
information of similar value, but in no event less than commercially reasonable
measures.

(c) The obligations in this Agreement with respect to Genaera Confidential
Information shall not apply to any portion of the Genaera Confidential
Information that MACROCHEM can demonstrate by legally sufficient evidence
(1) now or hereafter, through no act or failure to act on the part of MACROCHEM,
is or becomes generally known to the public; (2) is known to MACROCHEM or one of
its Affiliates at the time such person receives such Genaera Confidential
Information without any obligation of confidentiality; (3) is hereafter
furnished to MACROCHEM by an unrelated third party without violating any
agreement or with or confidentiality obligation to GENAERA; or (4) is
independently developed by MACROCHEM or one of its Affiliates without use of any
Genaera Confidential Information.

(d) Without limiting Section 11.9, neither Party shall disclose the financial
terms of this Agreement to an unaffiliated third party, except for legal,
financial, accounting or other similar advisors who agree to keep the financial
terms of this Agreement confidential, without the prior

 

19

 


--------------------------------------------------------------------------------



 

written approval of the other party, provided that each party may disclose the
aggregate of the consideration to be paid by MACROCHEM to GENAERA hereunder in
any press release announcing the transaction entered into between the parties
under this Agreement or any other communication by such party to investors and
analysts. For avoidance of doubt, the foregoing proviso permitting the Parties
to disclose the aggregate of the consideration to be paid under this Agreement
does not include the right to disclose any individual milestones or the
associated milestone payments.

9. Indemnification

9.1. Indemnification.

(a) MACROCHEM’s Indemnification Obligations. On and after the Effective Date,
MACROCHEM by this Agreement agrees to indemnify, defend and hold harmless
GENAERA and each of its directors, officers, employees, stockholders, Affiliates
and agents (collectively, the “GENAERA Indemnified Parties”) from and against
and in respect of any and all claims, losses, damages, costs, expenses,
obligations, liabilities, charges, actions, suits, proceedings, deficiencies,
interest, penalties and fines (including costs of collection, attorney’s fees
and other costs of defense, costs of enforcing indemnification provisions, and
expenses of investigation) (collectively, “Damages”) imposed on, sustained,
incurred or suffered by or asserted against them, directly or indirectly, in
respect of, but only in respect of a third party claim arising out of or
relating to:

(i) any breach of MACROCHEM’s representations and warranties contained herein,
any such claim to be made by any GENAERA Indemnified Party within the period of
survivability set forth in Section 9.3;

(ii) MACROCHEM’s failure to perform or otherwise fulfill any of its agreements,
covenants, obligations or undertakings hereunder, or under any document
delivered by MACROCHEM pursuant to this Agreement; or

(iii) the MacroChem Products Liabilities or any of the other liabilities for
which MACROCHEM is responsible under Section 2.6.

(b) GENAERA’s Indemnification Obligations. On and after the Effective Date,
GENAERA by this Agreement agrees to indemnify, defend and hold harmless
MACROCHEM and each of its Affiliates and each of their respective directors,
officers, employees, stockholders and agents (collectively, the “MACROCHEM
Indemnified Parties”), from and against and in respect of any and all Damages
imposed on, sustained, incurred or suffered by or asserted against them,
directly or indirectly, but only in respect of a third party claim arising out
of relating to :

(i) any breach of GENAERA’s representations and warranties contained herein, any
such claim to be made by any MACROCHEM Indemnified Party within the period of
survivability set forth in Section 9.3;

(ii) GENAERA’s failure to perform or otherwise fulfill any of its agreements,
covenants, obligations or undertakings hereunder, or under any document
delivered by GENAERA pursuant to this Agreement;

 

20

 


--------------------------------------------------------------------------------



 

 

(iii) the Genaera Products Liabilities or any of the other liabilities for which
GENAERA is responsible under Section 2.6

9.2. Claims for Indemnification.

(a) Claims Notice. Whenever any claim shall arise for indemnification hereunder,
the person seeking indemnification (the “Indemnified Party”) shall promptly
notify the party from whom indemnification is sought in writing (the
“Indemnifying Party”) of the claim (“Claim Notice”) and, when known, the facts
constituting the basis for such claim, including, if known, the amount or an
estimate of the amount of the liability arising therefrom. The failure of the
Indemnified Party to give the Indemnifying Party prompt notice as provided
herein shall not relieve the Indemnifying Party of any of its obligations under
this Section 9, except to the extent that the Indemnifying Party is materially
prejudiced by such failure. The Indemnifying Party shall have thirty (30) days
after receipt of such notice to undertake, conduct and control, through counsel
of its own choosing (but reasonably satisfactory to the Indemnified Party) and
at its own expense, the settlement or defense thereof, and the Indemnified Party
shall cooperate with it in connection therewith; provided, that the Indemnified
Party may participate in such settlement or defense through counsel chosen by
such Indemnified Party and the fees and expenses of such counsel shall be borne
by such Indemnified Party unless the employment thereof has been specifically
authorized by the Indemnifying Party in writing, the Indemnified Party
reasonably concludes that there exists a conflict of interest between the
interests of the Indemnified Party and the Indemnifying Party, or the
Indemnifying Party has after a reasonable time failed to employ counsel to
assume or to continue to maintain such defense, in each of which events the
Indemnified Party may retain counsel which shall be reasonably satisfactory to
the Indemnifying Party, and the Indemnifying Party shall pay the reasonable fees
and expenses of such counsel for the Indemnified Party (but in no event shall
the Indemnifying Party be obligated to pay fees and expenses of more than one
firm for all Indemnified Parties). So long as the Indemnifying Party is
reasonably contesting any such claim in good faith, the Indemnified Party shall
not pay or settle any such claim without the consent of the Indemnifying Party.
If the Indemnifying Party does not notify the Indemnified Party within thirty
(30) days after the receipt of the Indemnified Party’s notice of a claim of
indemnity hereunder that it elects to undertake the defense thereof (or does not
fulfill its commitment to undertake such defense), the Indemnified Party shall
have the right to contest, settle or compromise the claim but shall not thereby
waive any right to indemnity therefor pursuant to this Agreement. The
Indemnifying Party shall not, except with the consent of the Indemnified Party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the person asserting such
claim to all Indemnified Parties (i.e., GENAERA Indemnified Parties or MACROCHEM
Indemnified Parties, as the case may be) an unconditional release from all
liability with respect to such claim. Notwithstanding the foregoing, GENAERA
shall have the right, in its sole discretion and at its expense, to assume the
investigation, defense and settlement of any claim involving the Subject IP.

9.3. Survival of Representations and Warranties. Notwithstanding any
investigation conducted before or after the Effective Date, and notwithstanding
any knowledge or notice of any fact or circumstance that either MACROCHEM or
GENAERA may have as the result of such investigation or otherwise, MACROCHEM and
GENAERA shall each be entitled to rely upon the representations, warranties and
covenants of the other in this Agreement. Each of the

 

21

 


--------------------------------------------------------------------------------



 

representations and warranties contained in this Agreement or in any certificate
delivered hereunder shall terminate upon the twelve (12) month anniversary of
the Effective Date.

9.4. Expected Claim Notice. Notwithstanding the provisions of Section 9.3, if an
Indemnified Party delivers to an Indemnifying Party, before expiration of a
representation or warranty, either a Claim Notice based upon a breach of such
representation or warranty, or a notice that, as a result of a legal proceeding
instituted by or claim made by a third party, the Indemnified Party reasonably
expects to incur Damages (an “Expected Claim Notice”), then the applicable
representation or warranty (and the related obligations of the Indemnifying
Party under this Section 9) shall survive until, but only for purposes of, the
resolution of the matter covered by such notice. If the legal proceeding or
written claim with respect to which an Expected Claim Notice has been given is
definitively withdrawn or resolved in favor of the Indemnified Party, the
Indemnified Party shall promptly so notify the Indemnifying Party.

9.5. Third Party Beneficiaries. The MACROCHEM Indemnified Parties and GENAERA
Indemnified Parties are intended to be third party beneficiaries of the rights
granted under this Section 9 and to have the right to enforce such rights
directly against the applicable Indemnifying Party.

9.6. Insurance. MACROCHEM agrees that during the term hereof and for five (5)
years thereafter it shall keep and maintain the following insurance with
reputable carriers reasonably satisfactory to GENAERA:

(a) Comprehensive public liability including products liability coverage with
limits of not less than five million dollars ($5,000,000) per incident, naming
GENAERA as an additional insured from the Effective Date forward with respect to
MACROCHEM’s performance hereof. Such insurance may be self insurance and may be
a combination of primary and excess coverage, and shall waive subrogation
against GENAERA.

(b) Workers compensation insurance as required by law and employer’s liability
insurance with limits of at least two million dollars ($2,000,000).

(c) MACROCHEM agrees to provide GENAERA certificates evidencing such coverage
within sixty (60) days after the Effective Date and at least annually
thereafter. Such insurance certificates shall state that such insurance shall
not be canceled or materially altered except that upon written notice to
GENAERA.

9.7. Limitation of Liability. EXCEPT WITH RESPECT TO ITS INDEMNIFICATION
OBLIGATIONS HEREUNDER, IN NO EVENT SHALL GENAERA, OR ANY OF ITS AFFILIATES, OR
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, CONSULTANTS AND AGENTS, BE
LIABLE TO MACROCHEM OR ITS AFFILIATES OR ANY OF THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, CONSULTANTS AND AGENTS FOR ANY INDIRECT, CONSEQUENTIAL,
INCIDENTAL, EXEMPLARY, PUNITIVE, ENHANCED OR SPECIAL DAMAGES, IN EACH CASE
ARISING OUT OF, OR IN ANY MANNER RELATING TO, THIS AGREEMENT, THE PERFORMANCE OR
BREACH HEREOF, OR THE SUBJECT MATTER HEREOF, WHETHER OR NOT SUCH PARTY HAS BEEN
ADVISED OF, OR OTHERWISE MIGHT OR SHOULD HAVE ANTICIPATED, THE POSSIBILITY OF
SUCH DAMAGES, AND REGARDLESS OF THE

 

22

 


--------------------------------------------------------------------------------



 

FORM OF ACTION, WHETHER IN CONTRACT, TORT OR OTHERWISE. IN NO EVENT WILL
GENAERA’S AGGREGATE LIABILITY IN CONNECTION WITH THIS AGREEMENT EXCEED TWELVE
(12) MONTH’S WORTH OF FEES PAID TO IT BY MACROCHEM.

10. Dispute Resolution.

10.1. Negotiation. In the event of any dispute or disagreement between MACROCHEM
and GENAERA as to the interpretation of any provision of this Agreement (or the
performance of any obligations hereunder), the matter, upon written request of
either Party, shall be referred to representatives of the Parties for decision,
each Party being represented by a senior executive officer (the
“Representatives”). The Representatives shall promptly meet in a good faith
effort to resolve the dispute. If the Representatives do not agree upon a
decision within thirty (30) calendar days after reference of the matter to them,
each of MACROCHEM and GENAERA shall be free to exercise the remedies available
to it under Section 10.2 below.

10.2. Submission to Arbitration. If MACROCHEM and GENAERA are unable to resolve
such dispute pursuant to Section 10.1, the dispute shall be submitted to binding
arbitration to be conducted in Delaware before a panel of three arbitrators (the
“Arbitrators”) in accordance with the Commercial Arbitration Rules (the
“Commercial Arbitration Rules”) of the American Arbitration Association (the
“AAA”) then in effect and the further procedures set forth herein. Each
Arbitrator shall have at least ten (10) years of experience in the
pharmaceutical field and shall have no conflict of interest in deciding disputes
between MACROCHEM and GENAERA.

(a) Applicable Rules. In the event of any conflict between the Commercial
Arbitration Rules in effect from time to time and the provisions of this
Agreement, the provisions of this Agreement shall prevail and be controlling.

(b) Commencement of Arbitration. Either MACROCHEM or GENAERA may commence the
arbitration by filing a written submission with the Delaware office of the AAA
in accordance with Rule 4 (or any successor provision) of the Commercial
Arbitration Rules and the other shall respond in accordance with said Rule 4 (or
any successor provision). Each of MACROCHEM and GENAERA shall select one
Arbitrator from the list of persons knowledgeable in the pharmaceutical field
provided by the AAA consistent with Rule 11(a) (or any successor provision) of
the Commercial Arbitration Rules and the two Arbitrators so chosen (or the AAA)
shall jointly select a third person knowledgeable in pharmaceutical industry
matters in accordance with Rule 13 (or any successor provision) of the
Commercial Arbitration Rules.

(c) Applicable Law. The substantive law to be applied in the arbitration shall
be with respect to disputes involving general contract matters, the internal
laws of the State of Delaware and with respect to disputes involving patent
rights in any jurisdiction, the patent laws of the applicable jurisdiction. Any
award rendered by the Arbitrators shall be final, conclusive and binding upon
the Parties hereto, and judgment thereon may be entered and enforced in any
state or federal court of competent jurisdiction located within the State of
Delaware.

 

23

 


--------------------------------------------------------------------------------



 

 

(d) Limitations on Authority of Arbitrators. Except as set forth in Section
7.2(b), the Arbitrators shall have no power or authority, under the Commercial
Arbitration Rules or otherwise, to modify or disregard any provision of this
Agreement, address or resolve any issue not submitted by the Parties, or award
any damages other than compensatory damages, and the Arbitrators are
specifically precluded from awarding punitive or exemplary damages, provided,
however, that the Arbitrators may provide for the payment of punitive or
exemplary damages to the extent required to reimburse (under the indemnification
provisions of this Agreement) an Indemnified Party for damages awarded against
such Indemnified Party in favor of a third person in another forum.

(e) Costs and Expenses. In connection with any arbitration proceeding pursuant
to this Agreement, unless the Arbitrators shall determine otherwise, each Party
shall bear its own costs and expenses. Notwithstanding the foregoing, each of
MACROCHEM and GENAERA shall be responsible for one half of the fees and costs of
the AAA and the Arbitrators, the costs and expenses of obtaining the facility
where the arbitration hearing is held, and such other costs and expenses as the
Arbitrators may determine to be directly related to the conduct of the
arbitration and appropriately borne jointly by the Parties.

(f) Court Proceedings. Notwithstanding the applicability of the AAA’s Emergency
Interim Relief Procedures, a Party may initiate an action in a court of
competent jurisdiction in the State of Delaware and may seek interim measures
(including, without limitation, temporary restraining orders and preliminary
injunctions) necessary to protect the interests of such Party pending the
arbitration. In such case, the court shall be free to act on all requests for
interim measures from time to time, but shall stay the action in all other
respects pending the arbitration (which the court may compel). If any such
action is still pending at the time of the Arbitrators’ award, either Party may
apply to such court for entry of judgment on, and enforcement of, the
Arbitrators’ award, including, without limitation, any equitable relief awarded
by the Arbitrators.

10.3. Arbitration Remedy Exclusive. Except as provided in Section 10.2(f) (with
respect to interim relief), the Parties agree and understand that arbitration
pursuant to Section 10.2 is the exclusive remedy available to the Parties with
respect to any dispute, disagreement, claim or controversy arising out of or
relating to this Agreement, or the transactions contemplated by this Agreement
that have not been resolved pursuant to Section 10.1.

10.4. Submission to Jurisdiction.

(a) Recourse to courts is limited as provided in Sections 10.2(f) and 10.3. The
following provisions of this Section 10.4 apply with respect to such access to
courts as is consistent with such Sections 10.2(f) and 10.3.

(b) The Parties by this Agreement irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of the courts located in the State of
Delaware for any actions, suits or proceedings arising out of or relating to
this Agreement, or the transactions contemplated by this Agreement (and the
Parties agree not to commence any action, suit or proceeding relating thereto
except in such courts), and further agree that service of any process, summons,
notice or document by a recognized overnight courier service shall be effective
service of process for any action, suit or proceeding brought against the
Parties in any such court. The Parties by this

 

24

 


--------------------------------------------------------------------------------



 

Agreement irrevocably and unconditionally waive any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated by this Agreement, in the courts located in the State
of Delaware, and by this Agreement further irrevocably and unconditionally waive
and agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

11. Miscellaneous.

11.1. Termination. This Agreement may be terminated upon written notice
effective immediately (except as otherwise stated below) at any time as follows:

(a) By mutual consent of MACROCHEM and GENAERA in a written instrument;

(b) By MACROCHEM for any reason upon thirty (30) days written notice, provided
that if MACROCHEM exercises such right to terminate prior to having paid to
GENAERA the milestone payment set forth in Section 3.1(a)(ii), then MACROCHEM
shall, prior to exercising such termination right, be required to pay to GENAERA
the milestone payment set forth in Section 3.1(a)(ii) that has not already been
paid to GENAERA as of the date of such termination notice;

(c) By either MACROCHEM or GENAERA, if there has been a material breach on the
part of the other Party of any representation, warranty, covenant or other
agreement contained herein which cannot be or has not been cured within thirty
(30) days after written notice of such breach by the terminating Party to the
Party in breach;

(d) By either MACROCHEM or GENAERA, if any permanent injunction or action by any
Governmental Authority preventing the development sale or marketing of any
Product(s) have become final and non-appealable;

(e) By either MACROCHEM or GENAERA, if any action by any Governmental Authority
rendering the Patent Rights invalid or unenforceable becomes final and
non-appealable;

(f) By GENAERA in the event that MACROCHEM challenges or contests the validity,
enforceability or ownership of any of the Subject IP, or assists any third party
to do any of the foregoing;

(g) By GENAEA in the event MACROCHEM experiences and Insolvency Event; or

(h) By GENAERA pursuant to Section 3.1(e).

11.2. Effect of Termination. In the event of termination of this Agreement by
either GENAERA or MACROCHEM as provided in Section 11.1, this Agreement shall
forthwith terminate and there shall be no liability or obligation on the part of
MACROCHEM or GENAERA or their respective directors, officers, employees, agents
or Affiliates, except that the provisions of Sections 2.5, 2.6, 2.7, 3.1(g),
3.1(h), 3.3, 5.7, 7.3, 7.8, 8, 9, 10 and 11 shall survive such termination of
this Agreement and remain in full force and effect, and notwithstanding anything
to the contrary contained in this Agreement, each Party shall remain liable (in
an action

 

25

 


--------------------------------------------------------------------------------



 

at law or otherwise) for any liabilities or damages incurred prior to such
termination and arising out of a breach of any of its representations,
warranties, covenants or agreements set forth in this Agreement.

11.3. Reversion of Rights Upon Termination. Upon any termination of this
Agreement under Section 11:

(a) MACROCHEM’s rights to all Products shall revert to GENAERA, including all
research, pre-clinical and clinical data and GENAERA shall have the unrestricted
right to use such data and information;

(b) MACROCHEM or its sublicensee shall assign all regulatory filings, regulatory
approvals and other rights and licenses related to all Products to GENAERA
without any further obligations to MACROCHEM or its licensee; and

(c) the License immediately shall terminate.

11.4. Confidentiality Upon Termination. Upon termination of this Agreement under
this Section 11, all Genaera Confidential Information promptly shall be
destroyed or returned to GENAERA, including, to the extent reasonably
practicable, all copies or reproductions thereof which may have been prepared.

11.5. Waivers and Amendments.

(a) This Agreement may be amended, modified or supplemented only by a written
instrument executed by the Parties hereto.

(b) No waiver of any provision of this Agreement, or consent to any departure
from the terms hereof, shall be effective unless the same shall be in writing
and signed by the Party waiving or consenting thereto. No failure on the part of
any Party to exercise, and no delay in exercising, any right or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right or remedy. The waiver by any Party
hereto of a breach of any provision of this Agreement shall not operate as a
waiver of any subsequent breach. Except as otherwise specifically provided
herein, all rights and remedies hereunder are cumulative and are in addition to
and not exclusive of any other rights and remedies provided by law.

11.6. Performance. Each Party hereto acknowledges that money damages alone will
not adequately compensate the other Party for breach of such Party’s obligations
provided in this Agreement, and, therefore, agrees that in the event of the
breach or threatened breach of any such obligation, in addition to all other
remedies available to the other Party, at law, in equity or otherwise, such
other Party shall be entitled, if warranted, to an injunction restraining any
such breach or threatened breach, or a decree of specific performance, without
posting any bond or security. The remedy in this Section 11.6 is in addition to,
and not in lieu of, any other rights or remedies a Party may have.

 

26

 


--------------------------------------------------------------------------------



 

 

11.7. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, by express
international courier service, such as Federal Express or DHL, or by facsimile,
confirmed by express international courier service, to the Parties at the
following addresses:

 

 

(a) if to GENAERA, to:

 

Genaera Corporation

5110 Campus Drive

Plymouth Meeting, PA 19462

Attention: Leanne M. Kelly

Telecopier No: (610) 238-5490

 

with a required copy to:

 

 

Dechert LLP

30 Rockefeller Plaza

New York, New York, 10112

Attention: Thomas A. Rayski

Telecopier No.: (212) 314-0049

 

 

(b) if to MACROCHEM, to:

 

MacroChem Corporation

40 Washington Street, Suite 220

Wellesley Hills, Mass. 02481

Attention: Robert J. DeLuccia

Telecopier No.: 1-781-489-7311

 

with required copies to:

 

Nutter McClennen & Fish LLP

155 Seaport Boulevard

Boston, Massachusetts 02210

Attention: George A. Xixis , Esq

Telecopier No.: (617) 310-9000

 

or at such other address for a Party as shall be specified by like notice.

11.8. Expenses. Each Party hereto shall pay its own expenses in connection with
the transactions contemplated by this Agreement, whether or not they are
completed. In the event of any conflict between this provision and the
indemnification or termination provisions of this Agreement, the indemnification
or termination provisions, as the case may be, shall control.

11.9. Public Disclosure. The Parties will consult with respect to the
appropriate public disclosure to be made with respect to the transaction
contemplated by this Agreement, and will make no such disclosure without the
prior written consent of the other Party prior to such disclosure, which shall
not be unreasonably withheld; provided, however, that a Party may, without the
prior consent of the other Party (but after such consultation, to the extent
practicable

 

27

 


--------------------------------------------------------------------------------



 

in the circumstances), make such public disclosure as may be required by law or
the rules or regulations of any stock exchange or other regulatory authority (a
“Disclosure Obligation”), it being agreed by the Parties that if the financial
terms of this letter agreement or the License Agreement are required to be
disclosed pursuant to a Disclosure Obligation, each Party shall be permitted to
disclose, to the extent required by the Disclosure Obligation, the financial
terms of the Agreement. MacroChem agrees to take reasonable efforts to ensure
that all such public disclosures as may be required by law or the rules or
regulations of any stock exchange or other regulatory authority are submitted as
confidential documents and do not disclose the financial terms of the License
Agreement.

11.10. Entire Agreement. This Agreement, the Disclosure Schedules, and the
Appendices constitute the entire agreement between the Parties hereto with
respect to the subject matter hereof and supersede all prior agreements and
understandings, whether written or oral, between the Parties in connection with
such subject matter.

11.11. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of the State of Delaware,
without giving effect to its conflicts of laws rules.

11.12. Interpretation. When reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement, unless otherwise
indicated. References to Sections include subsections, which are part of the
related Section (e.g., a section numbered “Section 5.1(a)” would be part of
“Section 5.1” and references to “Section 5.1” would also refer to material
contained in the subsection described as “Section 5.1(a)”). The table of
contents and headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement. The language used in this Agreement shall be deemed to be the
language chosen by the Parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any Party. Whenever the
context may require, any pronouns used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns and pronouns shall include the plural, and vice versa. Any reference to
any federal, state, local, foreign, international or multinational statute or
law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” No summary of this Agreement
prepared by any Party shall affect the meaning or interpretation of this
Agreement.

11.13. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

11.14. Exhibits, Disclosure Schedules and Appendices. All Exhibits, Disclosure
Schedules and Appendices mentioned in this Agreement shall be attached to this
Agreement and shall form an integral part hereof. All capitalized terms defined
in this Agreement which are used in any Exhibit, Disclosure Schedule or Appendix
shall, unless the context otherwise requires, have the same meaning therein as
given herein.

 

28

 


--------------------------------------------------------------------------------



 

 

11.15. Counterparts and Facsimile Signatures. This Agreement and all Exhibits,
Disclosure Schedules and Appendices may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each Party and
delivered to the other Party, it being understood that all Parties need not sign
the same counterpart. Facsimile execution and delivery of this Agreement and any
Exhibits, Disclosure Schedules and Appendices by any of the Parties shall be
legal, valid and binding execution and delivery of such document for all
purposes.

11.16. Assignment by the Parties. This Agreement will be binding upon, inure to
the benefit of and be enforceable by the Parties and their respective successors
and permitted assigns. Except as provided in this Section 11.16, neither Party
shall have the right to assign or transfer (whether by operation of law or
otherwise) any of its rights or obligations under this Agreement without the
other Party’s prior written consent. Without the consent of MACROCHEM, GENAERA
may assign its rights under this Agreement and delegate its obligations
hereunder, in whole or in part, to any person that shall acquire the Subject IP
if the assignee shall assume GENAERA’s obligations hereunder in writing, and
assign this Agreement in connection with a sale or transfer of substantially all
of the assets of, or a majority interest in the voting shares of, GENAERA to, or
the merger or consolidation of GENAERA with or into, any other person. With the
prior written consent of GENAERA in each case, which shall not be unreasonably
withheld, MACROCHEM may assign its rights under this Agreement and delegate its
obligations hereunder, in whole or in part, to any person that shall acquire
substantially all of MACROCHEM’s business related to the Product, if the
assignee shall assume MACROCHEM’s obligations hereunder in writing.
Notwithstanding the immediately preceding sentence, MACROCHEM may assign all of
its rights and obligations under this Agreement in connection with a sale or
transfer of substantially all of the assets of, or a majority interest in the
voting shares of, MACROCHEM to, or the merger or consolidation of MACROCHEM with
or into, any other person, without GENAERA’s prior written consent if the
following conditions are satisfied: (a) the milestone payments set forth in
Sections 3.1(a)(ii) and (iii), if not already paid to GENAERA, shall be paid in
full to GENAERA within thirty (30) days after the consummation of such sale,
transfer, merger or consolidation, by MACROCHEM or such other person, whichever
is a party to this Agreement after consummation of such transaction, and (b)
neither such other person nor any of its Affiliates shall, at the time such
transaction is consummated, own or hold under license any product approved by a
Governmental Authority that could compete with any Product, or any product in
Phase III clinical trials that could compete with any Product, unless such other
person or its Affiliates, as applicable, has agreed in writing with GENAERA not
to use such other product owned or licensed to compete with any Product. Any
assignment or transfer of this Agreement in violation of this Section 11.16
shall be null and void, ab initio.

11.17. Waiver of Jury Trial. EACH OF GENAERA AND MACROCHEM BY THIS AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL
ACTION, PROCEEDING OR COUNTERCLAIM WITH RESPECT TO ANY MATTER WHATSOEVER ARISING
OUT OF OR IN CONNECTION WITH OR RELATED TO THIS AGREEMENT OR THE ENFORCEMENT
HEREOF OR THEREOF.

* * * * *

 

29

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement.

 

 

MACROCHEM CORPORATION

By:

 

Date:

 

 

 

GENAERA CORPORATION

By:

 

Date:

 

 

 

 

30

 

 

 